Citation Nr: 1410110	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-03 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Paul Goodson, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1965 to January 1977.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.

In April 2012, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the appellant's claims file.

The issues of entitlement to service connection for (1) type II diabetes, (2) skin cancer, (3) parotid gland cancer, (4) lung cancer, (5) neck cancer, and (6) prostate cancer were raised by an informal claim submitted by the Veteran's Senator and received in September 2008 (prior to the Veteran's death). See 38 C.F.R. § 3.155(a).  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.




REMAND

Prior to the adjudication of the issue on appeal, there are procedural issues which must be clarified.  

Specifically, as noted in the Introduction, informal claims for type II diabetes, skin cancer, parotid gland cancer, lung cancer, neck cancer, and prostate cancer were received in September 2008 prior to the Veteran's death.  However, no action was taken and these claims were not developed.  The June 2009 rating decision found the Veteran did not have any pending claims at the time of his death. 

The Board finds that it must defer consideration of the appellant's claim for entitlement to service connection for the cause of the Veteran's death to allow the agency of original jurisdiction to consider the referred claims (entitlement to service connection for type II diabetes, skin cancer, parotid gland cancer, lung cancer, neck cancer, and prostate cancer), as such claims are inextricably intertwined with the cause of death claim.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  Specifically, a medical question presented in this case is whether parotid gland cancer is either a direct result of Agent Orange exposure or whether parotid gland cancer metastasized from the additional cancers, including prostate cancer and skin cancer.  At the time of his death, the Veteran had not established service connection for any disability.  The outcome of the referred claims will most likely have a significant impact on the appellant's cause of death claim, particularly with regard to etiology.  

Accordingly, the case is REMANDED for the following action:

The appellate issue of entitlement to service connection for the Veteran's cause of death is inextricably intertwined with the issues that were referred to the agency of original jurisdiction in the Introduction.  Once the agency of original jurisdiction adjudicates the referred claims of service connection for (1) type II diabetes, (2) skin cancer, (3) parotid gland cancer, (4) lung cancer, (5) neck cancer, and (6) prostate cancer, then it should readjudicate the claim of entitlement to service connection for the cause of the Veteran's death. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



